The only insistence of error is that there was not sufficient evidence to sustain the verdict, in that defendant's car was not identified as having been in the possession of the defendant at the time the whisky was found. A sufficient answer to this contention is the testimony of state's witness Brown. He says, in speaking of the car in which the whisky was found: "We first saw Lewis in the car." After testifying that he followed the car immediately, he proceeded:
"It (the car) had nine gallons of whisky in it, two five-gallon jugs in the back seat with his (defendant's) overcoat sorter thrown over *Page 520 
it. Brown (the deputy) hollered at Lewis (defendant), and he reached up and got his cap and ran."
There were other facts proven tending to connect defendant with the whisky and the car, but the foregoing will suffice to show that appellant's contention on this appeal is untenable. There is no error in the record, and the judgment is affirmed.
Affirmed.